IN THE SUPREME COURT OF THE STATE OF NEVADA


                PINE RIVER LANE TRUST, A NEVADA                           No. 83703
                TRUST,
                Appellant,
                vs.
                HSBC BANK USA N.A., AS TRUSTEE ON
                                                                         FILED
                BEHALF OF ACE SECURITIES CORP.                           oui 11 2012
                HOME EQUITY LOAN TRUST 2007-HE1
                                                                        ELWABETH   DRO,NN
                ASSET BACKED PASS-THROUGH                                   F SU

                CERTIFICATES, A NATIONAL                                  DEPU     lERX

                ASSOCIATION,
                Respondent.




                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order granting a motion
                to dismiss in an action to quiet title. Eighth Judicial District Court, Gloria
                Sturman, Judge. Reviewing the order de novo, Buzz Stew, LLC v. City of N.
                Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008), we affirm.'
                            In dismissing appellant's complaint, the district court assumed
                that a February 2010 Notice of Default was sufficient to trigger NRS
                106.240's 10-year limitations period but concluded that an October 2010
                Notice of Rescission effectively reset that period. After this appeal was
                docketed, this court decided SFR Investments Pool 1, LLC v. U.S. Bank,




                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted.



SUPREME COURT
     OF
      NEVADA



10) I 947A                                                                   Z -3 aces-
                            N.A., 138 Nev., Adv. Op. 22, 507 P.3d 194 (2022), which, as appellant
                            acknowledges, is consistent with the district court's reasoning.2
                                          Nonetheless, appellant contends that it should have been
                            allowed to conduct discovery into whether respondent's predecessors
                            accelerated the loan either before or after the October 2010 Notice of
                            Rescission.    We are not persuaded that the district court abused its
                            discretion in denying appellant's request. See Aviation Ventures, Inc. v.
                            Joan Morris, Inc., 121 Nev. 113, 118, 110 P.3d 59, 62 (2005) (reviewing a
                            district court's refusal to allow discovery for an abuse of discretion).
                            Contrary to appellant's interpretation SFR, we held that a Notice of
                            Rescission was effective to reset any acceleration that may have occurred
                            before the Notice of Default. See SFR, 138 Nev., Adv. Op. 22, 507 P.3d at
                            197 ("Thus, we reject SFR's argument that some prior unidentified
                            acceleration remained intact after the bank rescinded the notice of
                            default."). And to the extent that appellant articulated its desire to conduct
                            discovery into whether there was an acceleration after the Notice of
                            Rescission that would have also implicated NRS 106.240's 10-year time
                            frame, the district court was well within its discretion to deny that request.
                            See Rivera v. NIBCO, Inc., 364 F.3d 1057, 1072 (9th Cir. 2004) ("District
                            courts need not condone the use of discovery to engage in fishing




                                  2 InSFR, the deed of trust beneficiary made a superpriority tender,
                            such that the deed of trust remained as an encumbrance following the
                            HOA's foreclosure sale. 138 Nev., Adv. Op. 22, 507 P.3d at 196. In this case,
                            the record is unclear why the HOA's foreclosure sale did not extinguish the
                            deed of trust.



SUPREME COURT
       OF
    NEVADA


            , ,"5;0•:,: •
                                                                  2
Op I947A
                 expeditions."   (internal    quotation    marks    and   alterations   omitted)).

                 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.3




                                             Parraguirre


                                                j.                                          Sr.J.
                 Herndon                                       Gi




                 cc:   Hon. Gloria Sturman, District Judge
                       Persi J. Mishel, Settlement Judge
                       Roger P. Croteau & Associates, Ltd.
                       Houser LLP
                       Eighth District Court Clerk




                       3The   Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.



SUPREME COURT
         OF
      N EVA DA
                                                           3
!O) / 947A